Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 1 of 11                                  PageID #: 425




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MAINE
                                Civil Action No. 1:20-cv-00295-JDL

JEREMY PRATT,
ROBERT J. RUFFNER,
JACK TEBBETTS,
STEVEN BELLEAU, and
MATTHEW PERRY
on their own behalf and
on behalf of all others similarly situated,

        Plaintiffs,
v.

SECURUS TECHNOLOGIES, INC.,

        Defendant.


    PLAINTIFF’S OPPOSITION TO DEFENDANT SECURUS TECHNOLOGIES, INC.’S
                            MOTION TO DISMISS


        Having been defeated across the nation in similar cases,1 Defendant Securus Technologies,

LLC (f/k/a Securus Technologies, Inc.) (“Securus”) in their Motion to Dismiss (“Securus’

Motion”) flips the motion to dismiss standard on its head. The Plaintiffs’ simple claim is set forth

in the First Amended Complaint (“FAC”): Securus intercepted Plaintiffs’ calls in violation of the

Maine and Federal wiretap acts (the “Wiretap Acts”); Securus undeniably intended to record these

calls; and these interceptions violated Plaintiffs’ privacy interests giving rise to the de facto

damages contemplated in the Wiretap Acts and their common law antecedents. That is all the FAC

has to do to survive Securus’ Motion, and those facts are not just plausible but essentially

undisputed. This is not the time for affirmative defenses.


1Austin Lawyers Guild, et al. v. Securus Technologies, Inc., et al., No. 1:14-cv-366 (W.D. Tex.,) – filed April 29,
2014; Romeo v. Securus Technologies, Inc., No. 3:16-cv-1283 (S.D. Cal.) – filed May 27, 2016; Crane v. Corrections
Corporation of America, No. 4:16-cv-947 (W.D. Mo.) – filed August 31, 2016; Huff, et al. v. Corecivic, Inc., et al,
No. 2:17-cv-2320 (D. Kan.) – filed June 1, 2017.

                                                        1
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 2 of 11                           PageID #: 426




                                             ARGUMENT

        In considering a motion to dismiss, all factual allegations in the complaint are to be

accepted as true and all reasonable inferences are to be decided in favor of the plaintiff. Sanchez

v. Pereira-Castillo, 590 F.3d 31, 41 (1st Cir. 2009). The Federal Rules of Civil Procedure requires

only a “short and plain statement of the claim showing that the pleader is entitled to relief.”

F.R.Civ. P. 8. Factual allegations in a complaint must only “raise a right to relief above the

speculative level” and contain sufficient “facts to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).

I.      PLAINTIFFS HAVE STANDING.

        Securus’ half-hearted standing argument fails. Plaintiffs allege that Securus recorded and

distributed their calls in violation of the Wiretap Acts - Securus’ argument that attorneys do not

hold the attorney-client privilege is irrelevant. The Attorney Plaintiffs allege violations of the

Wiretap Acts and the consequent general privacy injury those acts seek to compensate. All parties

to the calls at issue have statutory protected privacy interests apart from rights afforded by the

attorney-client privilege. Securus’ interception was either: (i) illegal and therefore injured all

parties to the call; or (2) was legal and the claims will fail. But the applicability of the attorney-

client privilege goes only to whether it was legal or illegal and not to whether this Court has

jurisdiction to hear Plaintiffs’ argument in the first place. Libertad v. Welch, 53 F.3d 428 fn. 5 (1st

Cir. 1995) (“whether a plaintiff's complaint could survive on its merits is irrelevant to the standing

inquiry”).

        Further, Plaintiffs have sufficiently pleaded an invasion of a legally protected interest that

is concrete and particularized. See Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548 (2016). Courts

have, in the wake of the Supreme Court’s decision in Spokeo, concluded that the Wiretap Acts



                                                    2
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 3 of 11                         PageID #: 427




codify common law privacy rights, and the violation of those privacy rights itself is a concrete

injury giving rise to Article III standing. Specifically, the 9th Circuit recently explained this

carefully:

           The harms protected by these statutes bear a “close relationship” to ones that have
           “traditionally been regarded as providing a basis for a lawsuit.” See Spokeo I, 136
           S. Ct. at 1549. “Violations of the right to privacy have long been actionable at
           common law.” Eichenberger, 876 F.3d at 983. And one of the several privacy torts
           historically recognized was “unreasonable intrusion upon the seclusion of another,”
           which traditionally extends to, among other things, “tapping ... telephone wires” as
           well as “opening ... private and personal mail.” Restatement (Second) of Torts §
           652B cmt. b. There is a straightforward analogue between those traditional torts
           and the statutory protections codified in ECPA and [California’s analogue] against
           viewing or using private communications. Moreover, under the privacy torts that
           form the backdrop for these modern statutes, “[t]he intrusion itself makes the
           defendant subject to liability.” Restatement (Second) of Torts § 652B cmt. b. “In
           other words, ‘privacy torts do not always require additional consequences to be
           actionable.’” Patel, 932 F.3d at 1274 (quoting Eichenberger, 876 F.3d at 983).
           Thus, historical practice provides support not only for the conclusion that
           wiretapping is actionable, but also for the conclusion that a wiretapping plaintiff
           “need not allege any further harm to have standing.” See Eichenberger, 876 F.3d at
           984.

           Campbell v. Facebook, Inc., 951 F.3d 1106, 1117-18 (9th Cir. 2020).

           Plaintiffs have alleged that Securus intercepted and distributed their private calls. This

satisfies both the elements of the Wiretap Acts and Spokeo’s standing requirements.

II.        PLAINTIFFS HAVE PLEADED FACTS SUFFICIENT TO CARRY THEIR
           INITIAL BURDEN.

           The First Circuit has set out the elements of a private wiretap claim succinctly: “plaintiffs

must show five elements to make their claim under Title I of the ECPA: that a defendant (1)

intentionally (2) intercepted, endeavored to intercept or procured another person to intercept or

endeavor to intercept (3) the contents of (4) an electronic communication (5) using a device.” In

re Pharmatrak, Inc. Privacy Litig., 329 F.3d 9, 23 (1st Cir. 2003).2



2
    FAC ¶¶ 2-3, 14-22, 25-33, 35-39, 40-43 and 44-49.

                                                        3
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 4 of 11                         PageID #: 428




        Securus essentially admits that it used a recording device to intercept the contents of the

call, disputing only the scientier element in its Motion. But because this is not a fraud case,

Plaintiffs need only aver a plain statement of the claim, and the Court makes inferences in its favor.

Even in the heightened pleading standard of a fraud case, Fed R. Civ. P. 9(b) allows state of mind

to be alleged generally, because “[t]he characterization of a state of mind, after all, does not lend

itself to detailed pleading.” US ex rel. Karvelas v. Melrose-Wakefield Hosp., 360 F.3d 220, 228

(1st Cir. 2004).

        Although Securus might dispute that it knew the calls were attorney-client calls or

otherwise thought it had an affirmative defense, for the purposes of scientier what matters is that

Securus knew that it was actively intercepting the calls giving rise to this suit. As an initial matter,

Securus misreads In re Pharmatrak, Inc. Privacy Litig., 329 F.3d 9 (1st Cir. 2003). That case

stands for the proposition that an inadvertent recording - for example, forgetting to turn off a

recorder in a conference room after a remote deposition - would not provide the intent requirement

because the person did not know they were intercepting further conversations. That court favorably

cited the statutory history: “‘Intentional’ means more than that one voluntarily engaged in conduct

or caused a result. Such conduct or the causing of the result must have been the person’s conscious

objective.” Id. at 23, see also Narducci v. Village of Bellwood, 444 F. Supp. 2d 924, 935 (N.D. Ill.

2006) (noting that liability under Section 2511(1)(a) depends on the defendant intentionally

intercepting a communication, but that intent requirement “does not, however, require any intent

to violate the law, or even any knowledge that the interception would be illegal.”)

        Further, Securus seems to argue that In re Pharmatrak stands for the proposition that the

intent requirement of the ECPA means that the plaintiff must prove the defendant intended both

the conduct and result at issue. By the plain language of In re Pharmatrak, however, that is not



                                                   4
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 5 of 11                        PageID #: 429




the case, as it notes that “[s]uch conduct or the causing of the result must have been the person’s

conscious objective.” In re Pharmatrak, 329 F.3d at 23 (citing S.Rep. No. 99-541, at 23 (1986)).

The conduct in question is therefore Securus’ intentional recording of inmate calls, which is

alleged by Plaintiffs 3 and, as noted above, essentially admitted by Securus. The standard is

substantially similar under state law except that the mental state is “intentionally or knowingly.”

15 M.R.S. § 710(1). Therefore, Plaintiffs have carried their prima facie burden— that is the end of

the Rule 12(b)(6) analysis.

           A.      Additional Facts and/or Affirmative Defenses Asserted by Securus Must be
                   Disregarded.

           Motions to dismiss under Fed. R. Civ. P. 12(b)(6) are judged solely under the facts asserted

in the complaint. Fed. R. Civ. P. 12(d). Nevertheless, Securus attempts to add multiple facts to the

Court’s analysis that are not related to any allegation in the FAC:

                ● Securus repeatedly refers to Maine Department of Corrections Policy (“DOC
                  Policy”), including asserting that neither the Attorney Plaintiffs nor the Inmate
                  Plaintiffs “plead that they ever bothered to designate, in writing, those names and
                  numbers to which the prisoner wishes to make legal telephone calls.” Securus
                  Motion, pp. 4-5;

                ● “Plaintiff Belleau essentially concedes that he never designated any attorney
                  numbers as private.” Securus Motion p. 7;

                ● “. . . the Attorney Plaintiffs’ clients and the Inmate Plaintiffs themselves may
                  simply have waived the privilege or consented to call recording.” Securus’ Motion
                  p. 5.

           Further, Securus repeatedly admonishes Plaintiffs’ FAC for failing to anticipatorily counter

any one of multiple affirmative defenses, erroneously asserting that Plaintiffs’ claims are subject

to dismissal for their failure to address these defenses. This is simply incorrect. Plaintiffs are not

required in their complaints to anticipate and argue against all potential affirmative defenses.



3
    FAC ¶¶ 2-3, 14-22.

                                                    5
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 6 of 11                       PageID #: 430




Fernandez v. Clean House, LLC, 883 F.3d 1296, 1298-99 (10th Cir. 2018) (“[a] plaintiff need not

anticipate in the complaint an affirmative defense that may be raised by the defendant; it is the

defendant’s burden to plead an affirmative defense.”) (citations omitted).

       This is particularly true here where Securus assumes that a lack of consent for the subject

recordings is an element of Plaintiffs’ claims. In effect, Securus is asking the Court to conclude

that because Plaintiffs did not allege that they did not waive the privilege or otherwise consent to

the recordings in question, they must have waived the privilege. However, this argument simply

attempts to shift Securus’ burden to Plaintiffs, and should be disregarded. Lack of consent or

waiver is not an element of either of the Wiretap Acts, but is rather an affirmative defense that

must be established and proven by Securus, and cannot be the basis of a motion to dismiss. In re

Pharmatrak, Inc. Privacy Litig., 329 F.3d 9, 23 (1st Cir. 2003) (“[w]e think, at least for the consent

exception under the ECPA in civil cases, that it makes more sense to place the burden of showing

consent on the party seeking the benefit of the exception, and so hold.”) If Securus seeks to

terminate this lawsuit based on alleged waiver and/or consent, it is welcome to attempt to do so at

trial or in a summary judgment motion after the completion of discovery – not in a motion to

dismiss.

       B.      Securus Does Not Fall Under the Exceptions to the Wiretap Acts.

       In addition, Securus attempts to argue statutory exemptions that are not properly raised on

a motion to dismiss. For the same reason that Securus’ additional facts and speculation should be

disregarded, these are affirmative defenses for which Securus carries the burden. Therefore, the

statutory exceptions are irrelevant to the Rule 12(b)(6) analysis. But even if they were appropriate,

Securus would lose.




                                                  6
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 7 of 11                                      PageID #: 431




         None of the exemptions to the Federal or Maine Wiretap Acts apply to protect Securus’

conduct. The investigative officer and jail investigative officer exemptions from the Maine

Wiretap Act do not apply by their plain language noting that they “[do] not authorize any

interference with the attorney-client privilege.” 15 M.R.S. § 712(2)-(3). The FAC alleged facts

showing that the conversations were subject to the attorney-client privilege. Attorney plaintiffs

communicated with their inmate clients, 4 and inmate plaintiffs communicated with their attorneys, 5

in Maine county jails. Securus recorded these communications, and distributed these

communications to third-parties.6 These allegations are factual in nature and must be deemed true

for the purposes of Securus’ motion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).7

         Further, the third exemption in the Maine Wiretap Act—the communication common

carrier agent exemption, 15 M.R.S. § 712(1), does not apply to Securus’ conduct. That exception

specifically bars observing or monitoring by switchboard operators, save for mechanical or service

quality control checks. And even then, it prohibits the disclosure of communications recorded for

those checks. Here, the calls at issue were not recorded as part of a mechanical or service quality

control check, but were in fact routinely recorded just as all inmate calls are routinely recorded.

Moreover, this exemption requires that the interception occur “in the normal course of employment

while engaged in any activity which is a necessary incident to the rendition of service.” 15 M.R.S.

§ 712 (1) (emphasis added).

         Maine’s exemption 15 M.R.S. § 712(1) is narrower than the analogous “business extension

exception” in the Federal Wiretap Act, 18 U.S.C. § 2510(4). Nonetheless, neither exception is



4 FAC ¶¶ 25-27; 35-38.
5
  FAC ¶¶ 40-43; 44-49.
6
  FAC ¶¶ 18-22; 28-34; 37-39; 40-43; 46-49.
7 If the Court determines that Plaintiffs’ allegations are presently insufficient, Plaintiffs would respectfully request
leave to file a Second Amended Complaint to accordingly supplement those allegations.

                                                           7
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 8 of 11                       PageID #: 432




applicable here because the recording of communications protected by the attorney-client privilege

falls outside of “any activity that is necessary incident to the rendition of service,” 15 M.R.S. §

712 (1), and is “outside the ordinary course of its business.” 18 U.S.C. §2510(4) for substantially

the same reasons.

        Securus attempted this argument in a similar case and lost decisively. See Huff. v.

Corecivic, Inc., No. 17-2320, 2018 WL 1175042 (D. Kan. Mar. 5, 2018). The “business extension

exception” has two prongs, exempting from liability a provider that: (i) furnishes the equipment in

question to the subscriber “in the ordinary course of its business,” and (ii) that the subscriber then

uses it “in the ordinary course of its business.” 18 U.S.C. § 2510(4). Securus fails the second prong.

Huff v. Corecivic, Inc., 2018 WL 1175042 at *3-4.

       Here, Securus furnished the equipment used to record Plaintiffs’ calls in the ordinary

course of business. However, recording calls protected by the attorney-client privilege is not “in

the ordinary course of business.” The court in Huff v. Corecivic, Inc. came to this exact conclusion

in substantially identical circumstances with regard to the same defendant, Securus, who was

operating inside of a facility run by co-defendant Corecivic. In Huff, the U.S. District Court for the

District of Kansas denied Defendant Securus’ motion to dismiss Plaintiff Huff’s complaint on the

basis of the “business extension exception.” Huff at *3-4. In that case, the court found that although

there was a legitimate business purpose to the recording of inmate calls (a fact that Plaintiffs need

not dispute here), it concluded that recordings made in violation of the attorney-client privilege

“were not made in the ordinary course” of business. Id. (“Because the facts as alleged in Plaintiffs’

Complaint do not reflect that the attorney-client recordings furthered a legitimate business interest,

the Court finds that the recordings at issue were not made in the ordinary course of CoreCivic’s

business, and that the business extension exception does not apply.”)



                                                  8
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 9 of 11                        PageID #: 433




       Similarly, here there is no basis to conclude that the recording of confidential

communications between an attorney and their client furthers the security or public safety within

the jail. Further, Maine Department of Corrections Policy notes that “[a]ll telephone calls made on

a prisoner phone system, except for privileged calls, may be recorded.” Securus’ Motion, p.3

(emphasis added). This Policy evidences an intent that although recording of calls is within the

ordinary course of business, or is a necessary incident to the rendition of services, the recording of

privileged calls is not. Finally, even if there is an articulable interest in recording all

communications made by inmates, any such interest does not outweigh an individual’s, as well as

the public’s, interest in preserving the attorney-client privileged.

       The Defendant makes a final argument in passing that the state law definition of an

interception device carves out those used by “a communication common carrier in the ordinary

course of its business.” The argument fails for the same reasons explained by the court in the Huff

case - Securus was not acting in the ordinary course of business.

                                          CONCLUSION

         For the foregoing reasons, Plaintiffs request the Court deny Securus’ Motion to Dismiss

in its entirety. In the alternative, Plaintiffs request the Court grant Plaintiffs leave to amend. Fed.

R. Civ. P. 15(a)(2).




                                                  9
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 10 of 11       PageID #: 434




Dated: December 11, 2020



                                               Respectfully Submitted,

                                               /s/Andrew Schmidt
                                               Andrew Schmidt, Esq.
                                               Andrew Schmidt Law, PLLC
                                               97 India St.
                                               Portland, Maine 04101
                                               (207) 619-0320
                                               Andy@maineworkerjustice.com

                                                /s/ Peter Mancuso
                                               Peter Mancuso, Esq
                                               Andrew Schmidt Law, PLLC
                                               97 India St.
                                               Portland, Maine 04101
                                               (207) 619-0884
                                               Peter@maineworkerjustice.com

                                               Benjamin N. Donahue
                                               Hallett, Whipple & Weyrens, P.A.
                                               Six City Center
                                               P.O. Box 7508
                                               Portland, Maine 04112-7508
                                               Tel - 207.775.4255
                                               Fax - 207.775.4229
                                               www.hww.law
                                               bdonahue@hww.law

                                               Attorneys for the Plaintiffs




                                     10
Case 1:20-cv-00295-JDL Document 34 Filed 12/11/20 Page 11 of 11                    PageID #: 435




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will automatically send notice of such filing to all

counsel of record.


Dated: December 11, 2020
                                                              /s/Peter Mancuso
                                                            Peter Mancuso
                                                            Andrew Schmidt Law, PLLC
                                                            97 India St.
                                                            Portland, Maine 04101
                                                            207-619-0884
                                                            Peter@MaineWorkerJustice.com

                                                            Attorneys for the Plaintiffs




                                                11
